            Case 5:20-cv-00565-LCB Document 26 Filed 04/29/20 Page 1 of 3                 FILED
                                                                                 2020 Apr-29 AM 10:29
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF ALABAMA

EDWIN R. BANKS,                         )
                                        )
      PLAINTIFF,                        )
                                        )
                                        )
v.                                      )           CIVIL ACTION NO.
                                        )           5:20-CV-565-LCB
ALEX M. AZAR, II, in his official       )
capacity as Secretary of the U.S. Dept. )
of Health and Human Services,           )
                                        )
      DEFENDANT.                        )

                     MOTION FOR ADMISSION PRO HAC VICE

       The undersigned, Robert R. Baugh, pursuant to Local Rule 83.1(b), moves

this Court for the admission Pro Hac Vice of James Charles Pistorino in the above-

styled case as additional counsel for Plaintiff Edwin Banks (“Banks” or “Plaintiff”).

As grounds for this motion, the undersigned shows as follows:

       1.       James Charles Pistorino is an attorney at the law firm of Parrish Law

Office, 224 Lexington Drive, Menlo Park, CA 94025, telephone number: (650)

400-0043, e-mail: james@dparrishlaw.com.

       2.       Mr. Pistorino is admitted to practice in the following courts:

                a.    State Courts of California;

                b.    State Courts of Texas;

                c.    U.S. Supreme Court;

                d.    Federal Circuit Court of Appeals;



DOCSBHM\2316720\2
            Case 5:20-cv-00565-LCB Document 26 Filed 04/29/20 Page 2 of 3




                e.    Second Circuit Court of Appeals;

                f.    Fifth Circuit Court of Appeals;

                g.    U.S. Court of Federal Claims;

                h.    United States District Courts for the Northern, Southern, Eastern,

                and Central Districts of California;

                i.    United States District Courts for the Northern, Southern, and

                Eastern Districts of Texas;

                j.    United States District Court for the District of Nebraska.

       3.       In further support of this motion, a Certificate of Good Standing of Mr.

Pistorino with the State Bar of California is attached as Exhibit A.

       4.       Mr. Pistorino has not applied for pro hac vice admission in this court

within the past three years.

       5.       A proposed Order Granting the Application of James Charles Pistorino

to Appear and Practice pro hac vice will simultaneously be submitted to the

proposed orders inbox in word format.

       6.       The undersigned will also be representing the Plaintiff named above.

       WHEREFORE, PREMISES CONSIDERED, the undersigned respectfully

requests that James Charles Pistorino be admitted to practice pro hac vice before the

Court in this matter.

       Respectfully submitted this 29th day of April, 2020.


                                              2
DOCSBHM\2316720\2
         Case 5:20-cv-00565-LCB Document 26 Filed 04/29/20 Page 3 of 3




                                       Respectfully submitted,


                                       s/ Robert R. Baugh
                                       Robert R. Baugh (ASB-0312-A64R)
                                       Attorney for Plaintiff, Edwin Banks

OF COUNSEL:
SIROTE & PERMUTT, P.C.
2311 Highland Avenue South
Post Office Box 55727
Birmingham, AL 35255-5727
Tel: (205) 930-5307
Fax: (205) 212-3860
rbaugh@sirote.com
mcole@sirote.com

                         CERTIFICATE OF SERVICE

I hereby certify that on April 29, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will give notice of such filing
to all counsel of record.

                                              s/ Robert R. Baugh




                                          3
DOCSBHM\2316720\2
